DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ni et al US Patent Application Publication 2016/0380608.
Ni et al discloses in figure 9B, a  multiplexer comprising: a plurality of nodes (A1 A2 A3) ; a common node (B); and a signal path implemented between each of the plurality of nodes and the common node, each corresponding signal path including a filter (114a 114b 114c)  and a respective resonator (116a 116b 116c), at least one of the signal paths including a switch (s1 S2 S3)  configured to allow the respective resonator to be in a series arrangement with the corresponding filter, or to allow the respective resonator to be bypassed. (per claims 1 and 4)   The method steps to the above apparatus are inherent (per claim 14) (paragraphs [0059-0060]) 
 FIG. 14 shows a multiplexer having one or more features as described herein can be implemented in a module 300. In some embodiments, such a module can include a packaging substrate 302 such as a laminate substrate or a ceramic substrate. The module 300 can include one or more LNAs 304 implemented on the packaging substrate 302. The module 300 can further include a multiplexer 100 having one or more features as described herein (per claim 17). 
 With regards to claim 2 ,  the plurality of corresponding signal paths are configured to support carrier aggregation of respective signals through the common node. (Paragraph [0067]) 
 With regards to claim 3, the plurality of nodes correspond to a plurality of input nodes, and the common node corresponds to an output node. (Paragraph [0007]) 
 With regards to claim 5,  the multiplexer is a diplexer, a triplexer, or a quadplexer. (Paragraph [0007]) 
 With regards to claim 6, the switch is implemented to be parallel with the respective each of the plurality of signal paths includes a corresponding resonator. (figure 9B) 
With regards to claim 7,  the filter of a respective signal path has a first Q factor value, and the corresponding resonator has a second Q factor value higher than the first Q factor value. (Paragraph [0010]) 
With regards to claim 8, the resonator and the filter of each of the signal paths are connected in series in the corresponding signal path.
With regards to claims 9, 10, 14 and 15, the resonator is implemented upstream or downstream  of the filter. (Paragraph [0009]) 
With regards to claim 11, each filter is a non-acoustic filter.  (Paragraph [0066]) 
With regards to claim 12, each resonator is an acoustic wave resonator. (Paragraph [0066]) 
  With regards to claim 13, the acoustic wave resonator is a surface acoustic wave (SAW) resonator or a bulk acoustic wave (BAW) resonator. (Paragraph [0066]) 
With regards to claim 18,  Ni et al  states  paragraph 0067, that a multiplexer having one or more features as described herein can be utilized in multi-band carrier aggregation (CA) associated with, for example, LTE (Long-Term Evolution) communication technology.  
 Figure 5B illustrates a  multiplexer having an output of each of the three hybrid circuits being coupled to an input of a corresponding low noise amplifier .  
 Therefore, one or more low-noise amplifiers are  coupled to the radio-frequency circuit such that the radio- frequency circuit supports carrier aggregation of received signals.
With regards to claim 19, the one or more low-noise amplifiers include a broadband low-noise amplifier having an input coupled to the common node of the radio-frequency circuit. (figure 5B and paragraph [0049]) 
With regards to claim 20, the one or more low- noise amplifiers includes a narrowband low-noise amplifier implemented along each signal path. (figure 5B and paragraph [0050]) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843